                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 Jose Alberto Rios Lopez and Jesus Rios Lopez, on        Case No.: 18-cv-11360 (VB)(JCM)
 behalf of themselves and all others similarly
 situated,

                    Plaintiffs,

     v.

 Blue WP, Inc. (d/b/a Graziella’s Italian Bistro),
 WP Burger, Inc. (d/b/a Westchester Burger
 Company in White Plains, New York), WP Burger
 II, Inc. (d/b/a Westchester Burger Company in Rye
 Brook, New York), WP Burger III, Inc. (d/b/a
 Westchester Burger Company in Mount Kisco,
 New York), WP Burger V, Inc. (d/b/a Westchester
 County Burger in Stamford, Connecticut), Grace
 DiFeo, Angelo DiFeo, Sandy DiFeo, and Vincent
 Corso,

                    Defendants.


                         [PROPOSED] APPROVAL OF SETTLEMENT

          The Court, having considered Plaintiffs’ Unopposed Motion for Approval of the

Settlement Agreement (“Motion”) and all other materials properly before the Court, hereby finds

and orders as follows:

          1.     The Court has jurisdiction over the subject matter of this action, the named

Plaintiffs, Opt-Ins and Defendants Blue WP, Inc., WP Burger, Inc., Grace DiFeo, Angelo DiFeo,

Sandy DiFeo, and Vincent Corso.

          2.     The Court finds that the Settlement was the product of protracted, arms-length

negotiations between experienced counsel. The Court grants final approval of the Settlement as

fair, reasonable and adequate as to the parties.
       3.      Counsel for Plaintiffs’ request for attorneys’ fees and litigation costs and

expenses in this action is approved. Plaintiffs’ counsel are hereby awarded $22,575.18 for

attorneys’ fees, and $9,012.58 for reimbursement of litigation costs and expenses, which the

Court finds were reasonably incurred in the prosecution of this case. The attorneys’ fees and

expenses so awarded shall be paid from the Settlement Amount of $75,000 pursuant to the terms

of the Settlement Agreement.

       4.      The Court shall have exclusive and continuing jurisdiction over this action for

the purposes of supervising the implementation, enforcement, construction, administration, and

interpretation of this Approval Order.

       IT IS SO ORDERED.

Dated: May __, 2020


                                                     The Honorable Judith C. McCarthy
